Title: Thomas Jefferson to John Adams, 17 May 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               May 17. 1787.
            
          

          This will be handed you by young Monsieur de Tronchin son to a
            gentleman of that name here who is minister for the republic of Geneva, resident at this
            court. the son is now in England as a traveller. he is personally unknown to me; but
            what I hear of him from others, together with my acquaintance with, & respect
            for, his father, induces me to recommend him to your notice. I do this the rather as it
            is proposed that he shall finish his travels by a trip to America, where the father has
            in contemplation to procure an establishment for some of his family. I have the honour
            to be with the greatest respect & esteem Dr. sir /
            Your most obedient / & most humble servt.
          
            
              Th:Jefferson
            
          
        